DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/5/21 have been fully considered but they are not persuasive.  The applicant argues:
“However, in order to expedite prosecution, claim 1, and similarly claims 18 and 19, is amended to clarify inter alia wherein the region to be displayed includes the plurality of regions having been combined together on a basis of a feature amount of the object in the detected regions. Applicant respectfully submits the applied references fail to disclose and would not have rendered obvious at least these features in combination with the remaining features of the claim. For example, the Office Action directs to fig 7, para 124 of Yoshida in rejecting similar subject matter (previous dependent claim 2). However, as clarified, the plurality of regions of interest have been combined together to form the region to be displayed.”
The examiner disagrees. As the applicant admitted, Yoshida indeed discloses combining the ROIs (para. 0124). As shown in FIG. 7, the three ROI marks make it possible to correct the rotational deviation among frames of image data.  Even when , the number of pixels included in the ROI marks is considerably smaller than the number of pixels of all image data, which makes it possible to considerably reduce the amount of calculation, as compared to a conventional technique for generating motion vectors using pixels of all image data (para. 0124). 	Secondly, the ROI marks are combined on the basis of the number of pixels in them which make it possible to advantageously reduce the amount of calculation. The argument that the references fail to disclose the feature of combining the plurality of regions…on a basis of a feature amount of the object in the detected regions, is therefore unpersuasive, because Yoshida at least considers or takes into account the number of pixels in each ROI. 
 
Claims 1, 12-13, 15-16 and 18-19 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Yoshida et al., US 2008/0262354 A1.
 
Regarding claim 1, (Currently Amended): An information processing device (ultrasonic diagnostic apparatus 11), comprising a processor configured to:
a) set a plurality of regions of interest in an imaging region (settings ROI S6, Figs. 4 and 9; paras. 0086-87,91, 98, 106, 108, 138 and 153; Fig.8);

set a detected region corresponding to each of the plurality of regions of interest (ROI mark, Figs.5, 7, 11 and 13; a rectangular-frame-shaped ROI mark; para. 0088; see also paragraphs 0022,28,36, 38, 58,114,115, 123, 125,138, . The control processor 25 creates a search area on the image data and detects the brightness of pixels included in the search area; para. [0066]).

c) determine a region to be displayed from the plurality of regions of interest according to a state of an object (the tissue image data displayed on the monitor 12 makes it easy for the operator to check the movement and to view the state of the object P to be examined; para. 0197; Fig.1).

d) wherein the region to be displayed includes the plurality of regions having been combined together on a basis of a feature amount of the object in the detected regions (combining the ROIs; paragraphs 0012, 0124, 0203; Figs.7 and 13. In the panoramic imaging technique, since it is necessary to combine overlapping portions of the ultrasonic images corresponding to a plurality of frames, relative motion vectors between frames are needed, similar to the ultrasonic images, paragraph [0012]); Yoshida discloses, as shown in FIG. 7, the three ROI marks make it possible to correct the rotational deviation among frames of image data.  Even when the three ROI marks are combined, the number of pixels included in the ROI marks is considerably smaller than the number of pixels of all image data, which makes it possible to considerably reduce the amount of calculation, as compared to a conventional technique for generating motion vectors using pixels of all image data. Paragraph [0124]. And, “A plurality of components described in the embodiments may be appropriately combined with each other to form various modifications. For example, some components may be removed from all the components in the above-described embodiments.  In addition, different components in the above-described embodiments may be combined with each other (para. [0203]). 

In claim 12, the information processing device according to claim 1 wherein the imaging region is captured by one imaging device (ultrasonic probe 11, Fig.1).

In claim 13, the information processing device according to claim 12, wherein the imaging region includes a plurality of regions where all the regions of interest are contained within an angle of view by the one imaging device, (See Fig.13 where second ROI , third ROI, and fourth ROI, within an angle of view of the imager). 

In claim 15, see the rejection of claim 1. 
In claim 16, see Fig.2 track balls 131a & 131b indicating ROI number and size. 
18 is a method claim of claim 1 and, therefore, claim 18 is rejected for the same reasons shown in claim 1.
 Regarding claim 19, see the rejection of claim 1. (Yoshida teaches software storage unit 30b, Fig.1 and software program; para. 0048 and 0065).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al., US 2008/0262354 A1 in view of Wang et al. US 20140340404.
Yoshida fails to explicitly disclose performing a projective transformation process on the region of interest that does not meet face-to-face a lens of an imaging device imaging the imaging region, in in incident direction. However, performing a projective transformation process, which was known in the art, on the region of interest would be obvious to those with ordinary skill in the art. In that regard, and in the same field of art, Wang discloses method and apparatus for generating 3D free viewpoint video, utilizing multiple cameras 110a-c (Fig.1). Specifically, Wang teaches displaying estimated 3D regions of interest (ROI), receiving user’s selection on viewpoint and 3D region of interest (S606, Fig.6) and combining 3D ROI to form a hybrid 3D video content (Abstract; S610, Fig.6). Further, Wang teaches preforming projective transformation process (S812, Fig.8) for major structure in the video scene performed by the CPU. It would have been therefore obvious to the skilled in the art before the effective filing date of the .

Claims 1, 3, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. US 2015/0141822 A1.

Regarding claim 1, (Currently Amended): An information processing device (method of setting regions of interest and ultrasound diagnostic apparatus), comprising a processor (control unit 58, Fig.16) configured to:
a) set a plurality of regions of interest in an imaging region (set a reference ROI S13; enlarge reference ROI and generate first ROI and generate second ROI in setting, S15, Fig.17; para.0129-130).

b) set a detected region corresponding to each of the plurality of regions of interest (modify first ROI or second ROI, S22)

c) determine a region to be displayed from the plurality of regions of interest according to a state of an object (“the input device for setting the designated region by a point or a region in a notable tissue of the ultrasound image displayed on the image display unit, a tissue boundary detection portion for detecting the tissue boundary on the basis of a change in the pixel value in the two-dimensional direction of the ultrasound image,” para. 0061; output and display ROI figure, S19).

d) wherein the region to be displayed includes the plurality of regions having been combined together on a basis of a feature amount of the object in the detected regions (plurality of regions 106 and 107 having boundaries of the ROI 103 are displayed, Fig.19. The display image generation unit 35 superimposes the ultrasound image and further superimposes the tumor ROI 75 and the fat ROI 91 on such superimposed image and generates a display image. Then, the display unit 24 displays such display image, [0100]. Moreover, a set position of the center candidate point Pn can be made into a figure, superimposed on the reference ROIP and superimposed and displayed on the contrast image and the elasticity image.  As a result, the examiner can confirm on the basis of what plurality of center candidate points Pn that the first ROIA was enlarged. [0148]).
 
In regards to claim 3,  the claimed wherein the feature amount is a value determined based on a number of pixels configuring the object in the respective detected region (“...a tissue boundary detection portion for detecting the tissue boundary on the basis of a change in the pixel value in the two-dimensional direction of the ultrasound image,” para. 0061).

As to claim 12, wherein the imaging region is captured by one imaging device, is met by the probe 2, Fig.1. 

As to claim 13, wherein the imaging region includes a region where all of the plurality of regions of interest are contained within an angle of view by the one imaging device (see the contrast image 102, Fig.18). 

Claim 17, wherein an icon indicating at least one of the plurality of regions of interest is displayed on a display device (ultrasound diagnostic apparatus provided with a function for displaying an elasticity image indicating hardness or softness of a biological tissue of an object; para. [0001]). 

Regarding claim 18, see the rejection of claim 1.
Regarding claim 19, see the rejection of claim 1 and 18 above. 

 
Claims 3, 5-7 and 11  are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. US 2015/0141822 A1 in view of Yoshida et al., US 2008/0262354 A1.

Regarding claim 5, 7 and 11 the information processing apparatus according to claim 1, wherein a detected region corresponding to the region of interest is set (the ROI is set; Abstract), and a plurality of the regions of interest are combined into the region to be displayed, on a basis of a feature amount of the object in the detected region. While Miyauchi does not specifically disclose combining a plurality of the regions of interest into the region to be displayed. Such a method however would be obvious to the skilled in the art. In that regard, and in the same field of art, Yoshida teaches ultrasonic diagnostic apparatus, generating images. In particular, Yoshida discloses combining ROI marks (Fig.7; para. 0124) to correct rotational deviation of the image data.  It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Yi by providing the method of combining multiple ROI images, as taught by Yoshida, so that they may be easily read or visualized better together for the benefit of the viewer.

In regards to claim 3 and 6, Miyauchi does not specifically disclose wherein the feature amount is a value based on the number of pixels configuring the object in the detected region.  Yoshida teaches the pixel values of the ROI; para. 105. It would have been pixel values of the ROI, as taught by Yoshida, in order to correctly designate specific, desired value for the object of the detected region. 


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al. US 2015/0141822 A1 in view of Yi, 10,639,415.
Miyauchi fails to specifically disclose wherein in a state in which the object is present in any one detected region among the plurality of detected regions, the processor is configured to determine one of the plurality of regions of interest corresponding to the one detected region where the object is present as the region to be displayed. However, it would be obvious to detect and display the region with an object is present. In that regard, and in the same field of art, Yi discloses a medical imaging apparatus and controlling method comprising the X-ray-source 100 comprising a user interface (200, Fig.5) configured to display the monitoring image and mark peak of test contrast agent 720, Abstract; col. 5, line 54+ and 6, lines 23-40; col. 11, lines 29-56. It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the system of Miyauchi by providing . 

Allowable Subject Matter
Claims 8-9, 14, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
March 2, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422